                 Case 19-10746                    Doc 2          Filed 04/01/19      Entered 04/01/19 15:07:13                  Desc Main
                                                                    Document         Page 1 of 2
                                                                                                                                                   AMENDED
                                                            UNITED STATES BANKRUPTCY COURT
                                                                 WESTERN DISTRICT OF TENNESSEE

 In re:           Tracey Wilkes                                                                              Case No.

 Debtors:                                                                                                    Chapter 13


                                                                       CHAPTER 13 PLAN


 ADDRESS:                 (1)    985 Cedar Grove Loop                                           (2)
                                 Bolivar, TN 38008

PLAN PAYMENT:
      Debtor(1) shall pay $ 255.00 Weekly
          PAYROLL DEDUCTION From:                                    UGN, Inc., 18410 Crossing Drive, Suite C, Tinsley park, IL 60487

1. THIS PLAN [Rule 3015.1 Notice]:
         (A) CONTAINS A NON-STANDARD PROVISION. [See plan provision #19]                                                          YES                  NO
         (B) LIMITS THE AMOUNT OF A SECURED CLAIM BASED ON A VALUATION                                                            YES                  NO
             OF THE COLLATERAL FOR THE CLAIM. [See plan provisions #7 and #8]
         (C) AVOIDS A SECURITY INTEREST OR LIEN. [See plan provision #12].                                                        YES                  NO

2. ADMINISTRATIVE EXPENSES: Pay filing fee and Debtor(s)’ attorney fee pursuant to Confirmation Order.

3. AUTO INSURANCE:                       Included in Plan; OR         Not included in Plan; Debtor(s) to provide proof of insurance at §341meeting.

 4. DOMESTIC SUPPORT:                                                                                                             Monthly Plan Payment:
                                               Paid by:   Debtor(s) directly        Wage Assignment, OR           Trustee to:
 None                                          ongoing payment begins                                                             $
                                               Approximate arrearage:

5. PRIORITY CLAIMS:
 -NONE-                                                                Amount                                                       $

6. HOME MORTGAGE CLAIMS: Paid directly by Debtor(s); OR                                     Paid by Trustee to:
 Ditech Financial LLC ongoing payment begins July 2019                                                                            $758.00
                      Approximate arrearage: 12,600.00                                            Interest   0.00                 $210.00

7. SECURED CLAIMS:
 [Retain lien 11 U.S.C. §1325 (a)(5)]                                Value of Collateral:             Rate of Interest            Monthly Plan Payment:
 None

8. SECURED AUTOMOBILE CLAIMS FOR DEBT INCURRED WITHIN 910 DAYS OF FILING, AND OTHER
   SECURED CLAIMS FOR DEBT INCURRED WITHIN ONE YEAR OF FILING:
 [Retain lien 11 U.S.C. §1325 (a)]  Value of Collateral:   Rate of Interest Monthly Plan Payment:
 -NONE-                                                                     $

9. SECURED CLAIMS FOR WHICH COLLATERAL WILL BE SURRENDERED; STAY IS TERMINATED UPON
   CONFIRMATION FOR FOR THE LIMITED PURPOSE OF GAINING POSSESSION AND COMMERCIALLY
   REASONABLE DISPOSAL OF COLLATERAL:
 -NONE-                                Collateral:

10. SPECIAL CLASS UNSECURED CLAIMS:
                                                                     Amount:                          Rate of Interest            Monthly Plan Payment:
 -NONE-                                                                                                                           $

11. STUDENT LOAN CLAIMS AND OTHER LONG TERM CLAIMS:
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                 Case 19-10746                    Doc 2          Filed 04/01/19   Entered 04/01/19 15:07:13      Desc Main
                                                                    Document      Page 2 of 2
 US Dept of ED/GSL/ATL. $8,363.00
 Deferred. Debt Will Survive Discharge.
 US Dept of ED/GSL/ATL. $4,095.00
 Deferred. Debt Will Survive Discharge.

12. THE JUDICIAL LIENS OR NON-POSSESSORY, NON-PURCHASE MONEY SECURITY INTEREST(S) HELD BY
    THE FOLLOWING CREDITORS ARE AVOIDED TO THE EXTENT ALLOWABLE PURSUANT TO 11
    U.S.C.§522(f):
 -NONE-

13. ABSENT A SPECIFIC COURT ORDER OTHERWISE, ALL TIMELY FILED CLAIMS, OTHER THAN THOSE
   SPECIFICALLY PROVIDED FOR ABOVE, SHALL BE PAID AS GENERAL UNSECURED CLAIMS.

14. ESTIMATED TOTAL GENERAL UNSECURED CLAIMS: $29,593.16

15. THE PERCENTAGE TO BE PAID WITH RESPECT TO NON-PRIORITY, GENERAL UNSECURED CLAIMS IS:
                   %, OR,
           THE TRUSTEE SHALL DETERMINE THE PERCENTAGE TO BE PAID AFTER THE PASSING OF THE
           FINAL BAR DATE.

16. THIS PLAN ASSUMES OR REJECTS EXECUTORY CONTRACTS:
 None                                                                                                   Assumes OR                   Rejects.

17. COMPLETION: Plan shall be completed upon payment of the above, approximately 60 months.

18. FAILURE TO TIMELY FILE A WRITTEN OBJECTION TO CONFIRMATION SHALL BE DEEMED ACCEPTANCE
   OF PLAN.

19. NON-STANDARD PROVISION(S):
       None

      ANY NON-STANDARD PROVISION STATED ELSEWHERE IS VOID.

20. CERTIFICATION: THIS PLAN CONTAINS NO NON-STANDARD PROVISIONS EXCEPT THOSE STATED IN
   PROVISION 19.


 /s/ Alissa York Gay                                                                        Date April 1, 2019                             .
 Alissa York Gay 024812
 Debtor(s)’ Attorney Signature or Pro Se Debtor(s)’ Signature(s)                                 /al




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
